Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: arrow]
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 04 May 20212

Claims 1-29 are pending. 
[AltContent: arrow]
Priority
This application filed 01/26/2021 is a national stage entry of PCT/US2019/044193 , International Filing Date: 07/30/2019PCT/US2019/044193 Claims Priority from Provisional Application 62/711,892, filed 07/30/2018.
[AltContent: arrow]

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 01/26/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: arrow]
Response to Restriction

Applicant's election without traverse of Group II (Claims 15-19) is acknowledged.
Claims 1-14, 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 15-19 will be examined on the merits herein.
[AltContent: arrow]

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15-19 are drawn to a solution comprising:
a poly(a-olefin); and a reactive organometallic reagent; wherein the poly(a-olefin) (PAO) is selected from the group consisting of a poly( a-olefin) decene dimer, a poly( a-olefin) decene trimer, a poly( a-olefin) decene tetramer, a poly(a-olefin) decene pentamer, a poly( a-olefin) dodecane dimer, a poly(a-olefin) dodecene trimer, a poly( a-olefin) dodecene tetramer, PAO283, PAO432, PAO687, a PAO-anchored cosolvent, or combinations thereof (instant claims 16); wherein the reactive organometallic reagent is inter alia organoboranes, organoboron, organoaluminum reagents, organomagnesium reagents, reagents that are soluble in alkanes, reagents that are soluble in a poly( a-olefin), reagents that are soluble in a  poly(a-olefin) comprising a poly(a-olefin)-anchored cosolvent (instant claim 19). 

The present claimed solution comprising poly( a-olefin)  and “reactive organometallic reagent” wherein the chemical formula of the reactive organometallic reagent, or the reagents that are soluble in alkanes, reagents that are soluble in a poly( a-olefin) and of the reagents that are soluble in alkanes, reagents that are soluble in a poly( a-olefin), are not listed in the claims- encompass therefore  an untenable amount of permutations based on the variability of the claimed genus solution comprising of the reactive organometallic reagent and poly( a-olefin) compounds. 
The claimed “the reactive organometallic reagent”, “organoboranes, organoboron, organoaluminum reagents, organomagnesium reagents, reagents that are soluble in alkanes, reagents that are soluble in a poly(a-olefin), reagents that are soluble in a poly(a-olefin) comprising a poly(a-olefin)-anchored cosolvent”,  “PAO-anchored cosolvent “ contains alternatively useable species that do not share a single structural similarity. 
Note applicant(s) "comprising" terminology is open language and does not exclude those additional elements disclosed therein. 
By contrast, the nature and scope of the invention described in the Specification limited to solutions of PAO283 or PAO432 solutions of n-butyl-, sec-butyl-, and
tert-butyllithium [0043]; n-butyllithium (1.32 mL, 3.3 mmol, 2.5 Min hexane or PAO43 [0031] ; n-butyllithium  in hexane or PAO432 [0033]; [0035]; sec-butyllithium (3.3 mmol, 1 .4 M in cyclohexane or PAO432 [0039];  [[0043]-[0054]. The species in the specification are not representative of the entire genus as claimed. 
The specification does not show any other examples of “the reactive organometallic reagent”, “organoboranes, organoboron, organoaluminum reagents, organomagnesium reagents, reagents that are soluble in alkanes, reagents that are soluble in a poly(a-olefin), reagents that are soluble in a poly(a-olefin) comprising a poly(a-olefin)-anchored cosolvent”,  “PAO-anchored cosolvent “.  As such a person skilled in the art would not recognize the written description of the invention as providing adequate support for the entire scope of the claimed invention.
Applicant has not described the solution in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. 
In the instant case, the claimed the full scope of the claimed genus the reactive organometallic reagent”, “organoboranes, organoboron, organoaluminum reagents, organomagnesium reagents, reagents that are soluble in alkanes, etc. is far larger than the number of species exemplified by applicants.
In addition to lacking an adequate number of species, the disclosure fails to show a structural feature shared by all species of “the reactive organometallic reagent”, “organoboranes, organoboron, organoaluminum reagents, organomagnesium reagents, reagents that are soluble in alkanes, reagents that are soluble in a poly( a-olefin), reagents that are soluble in a  poly(a-olefin) comprising a poly(a-olefin)-anchored cosolvent”,  “PAO-anchored cosolvent “and to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, demonstrating possession of the entirety of the claimed genus.  Applicants have not described the genus of solution comprising organometallic reagents and poly(alpha olefins)  as claimed in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  Applicants have not disclosed a correlation between the claimed functional requirement and the structures that meet that requirement. As such, the claims lack adequate written description for the claimed compounds of formula (I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. Angew. Chem. Int. Ed. 2014, 53, 8084-8087 (cited in PTO-892 attached herewith). 
The article by Liang teach a phase-selective solubility of polyisobutylene
(PIB) -bound RhII catalysts in biphasic heptane/ acetonitrile mixtures (abstract).
Liang teach in Fig 1 on page 8086 solution containing PIB-2300 which corresponds to the poly(alpha olefin) specifically polyisobutylene-bound or PIB-bound consolvent (claims 15-17), with Ru bipyridine complex in heptane containing solvent system which corresponds to the reactive organometallic reagent which is soluble in alkane (heptane) of instant claim 19.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Note applicant(s) "comprising" terminology is open language and does not exclude those additional elements disclosed therein. The chemical formula of the reactive organometallic reagent is not listed in the claims.
Regarding instant claims 15-18, the reference shows in Scheme 1 page 8084 solution containing with [Rh(OAc)2]2 which corresponds to the reactive organometallic reagent  with PIB-bound cosolvent with a terminal -COOH group of formula 5 in toluene which corresponds to claimed  poly(a-olefin) (PAO), polyisobutylene-bound (PIB-bound) cosolvent with end group to stabilize/solubilize the organometallic reagent.
Note applicant(s) "comprising" terminology is open language and does not exclude those additional elements disclosed therein. The chemical formula of the reactive organometallic reagent or PIB-bound cosolvent are not listed in the claims.
Therefore, the prior art teaches the limitations of instant claims.
2.Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priyadarshani et al. J. Polymer Science, 2014, 52, 545-551 (cited by Applicants in IDS). 
The article by Priyadarshani teach solution which anticipates the claimed solution comprising a poly(alpha-olefin) and a reactive organometallic reagent as following: 
the solution comprising (poly (propylene-c-(1-hexene)) solvent which corresponds to claimed poly(alpha-olefin) and metallophthalocyanines which corresponds to the organometallic reagent and the “reagent that is soluble in a poly(alpha-olefin) and alkane” as claimed in claim 19 (page 546, first column; page 549, second column, figures 2, 3)
Therefore, the prior art teaches the limitations of instant claims. 

3. Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrell al. J. Polymer Science, 2014, 52, 545-551 (cited by Applicants in IDS; supporting information attached). 
The article by Harrell teach a solvent comprising a hydrocarbon oligomer with at least 20 carbon like poly(alpha-olefin) (PAOs) for example  PAO687 having molecular weight of 687g/mol - which corresponds to claimed poly(alpha-olefin) in reactive azo dye (abstract; page 14652).
Harrell teach in the supporting information page S9 a solution of tert-butyl isobutyrate dissolved in THF to which was added dropwise of lithium diisopropylamide which corresponds to the organometallic reagent as claimed. After the solution was allowed to react for 2 h, PIB1000-bound iodide (PIB-I) dissolved in 100 mL of dry THF was then added dropwise corresponds to the claimed poly(alpha olefin) specifically polyisobutylene-bound or PIB-bound consolvent with an end group of claims 16-18. 
The resulting solution of the product resulted upon reaction of tert-butyl isobutyrate with LDA  lithium diisopropylamide, unreacted LDA, and PIB-I disclosed by the prior art reads on the claimed solution comprising: a poly(a-olefin) and a reactive organometallic reagent; wherein the poly(a-olefin) (PAO) is PAO-anchored cosolvent (claim 16)  specifically polyisobutylene-bound (PIB-bound) cosolvent with end group to stabilize/solubilize the organometallic reagent (claims 17, 18).
Note applicant(s) "comprising" terminology is open language and does not exclude those additional elements disclosed therein. The chemical formula of the reactive organometallic reagent or PIB-bound cosolvent are not listed in the claims.
Therefore, the prior art teaches the limitations of instant claims.

[AltContent: arrow]
Conclusion
Claims 15-19 are rejected. Claims 1-14, 20-29 are withdrawn from further consideration.
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622